Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-28, 31-38, 40-43 and 45-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding the previously added language of “conditionally transmitting the first message in the second message…”, no support in the specification or drawings has been found.  For example, the method of Fig. 3 begins by receiving an email which is converted to text (but the original message is not a voice message, as recited). The method of Fig. 4 may receive a voice message (as the first message), however, there is no further discussion of the recited steps which include “conditionally sending the first message based on a comparison of characters” (for SMS messages.  Therefore, the currently recited features do not appear to be supported.  Correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-28, 31-32, 36-38, 40, 42-43 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2010/0158214 to Gravino in view of U.S. Patent Pub. 2001/0034225 to Gupte and U.S. Patent Pub 2010/0056118 to Gallacia. 

Regarding claim 27, Gravino teaches a method comprising: 
receiving, at a computing device, from a first device, a first message comprising audio data, said first message addressed to a second user (see voicemail server 142, and steps 310 to 320 described in sections [0039] to [0042] of Fig. 3, which receive a voicemail (audio message) from a first device addressed to a second user/device); 
converting, via the computing device, said audio data to text data (see step 330 in Fig. 3 as described in section [0043], which converts voice to text); 
generating, via the computing device, a second message based on said first message, said second message comprising said text data (see steps 330 to 340 as described in section [0043], which teaches forming a text based message of the converted audio voicemail); and 
communicating, via the computing device, said generated second message to said second user (see step 345 as described in sections [0044] and [0046] which transmit an email message to the second user).

Regarding the features of claim 27, which recite: 
“said second message comprising said text data and a telephonic number for enabling access to the audio data included in the first message”, 
receiving, via the computing device, an indication of an interaction with the telephonic number within the second message; and
presenting the audio data to the second user”, 
see for example, sections [0009] and [0028] to [0029] of Gravino and Fig. 5, however, for completeness Gupte is added to explicitly teach a second message with an embedded telephonic number. 

In an analogous art, Gupte teaches a system which uses email addresses and servers to convert audio into text based messages (SMS and email) between users.  See for example, section [0018], which teaches that a user’s email is correlated for the delivery of messages and also teaches delivery to an “email account”.  See sections [0018] to [0019] and [0022] to [0023] of Gupte which teach an embedded phone number within the message (which is associated with the voice message) and which when activated, “presents the audio data to the second user”, as recited.  

Therefore, as both Gravino and Gupte teach servers converting audio and text based messages to wireless devices, and as Gupte explicitly teaches using email identifiers for message delivery to the email account, it would have been obvious to use email addresses in the text based message delivery of Gravino, as email and SMS are both text based.  

Regarding the features of claim 27, which recite “determining, by the computing device, a length of characters within the text data, the determination further comprising comparing the length to a predefined number” and “the second message further comprising the first message when the length of the first message is less than the predefined number”, although SMS message protocols in Gupte compare the number of characters in the email to the text message limit (see section [0027] of 160 characters), in order to create a single text message, or to create multiple text messages (where each text message does not exceed the limit), for completeness however, as Gupte implicitly teaches this comparing and does not explicitly teach “comparing”, Galicia is added.

In an analogous art, Galicia teaches a mobile device which converts the formats of messages based on SMS character limit comparisons. See for example, steps 420 and 510 as described in sections [0032] and [0033], which teach “If the message content is text only and if the message (text) length is less than or equal to a maximum segment length then the message is converted and sent to its recipient as an SMS message, for example, as an IS-637-A/B SMS message at block 520' and “In another embodiment, the message having the first message format is converted to a message having a third message format, for example, to an EMS message, if the content length of the message having the first message format is greater than the first specified length’’. Galacia also teaches that MMS messages include images and audio/video.

Therefore, as the standardized SMS protocols in Gupte would implicitly compare the amount of text characters to the system text message limit and as Galicia teaches this comparison (and changing message format/number based on the comparison), it would have been obvious to one of ordinary skill to modify Gupte with the comparison of Galicia, so that if the text limit is exceeded, format/number of the messages are converted, as is conventional.

Regarding the recited feature of “conditionally transmitting the first message based on the determination”, as described above in the section 112 rejection there does not appear to eb clear support for this feature. However, in order to address this feature, see sections [0032] to [0033] of Gravino teach embedding and/or not embedding a link to the voicemail (“first message”), this may be interpreted as a conditionally transmitting the first message (when the condition that the number of characters is below the SMS limit, such as explicitly described in Galacia), as now recited.  

Regarding independent claims 37 and 42, which recite the same features and amendments of method claim 27 (the difference being in “apparatus or computer readable medium” format), see the rejection of claim 27 above.
 Regarding claims 28, 38 and 43, which recite “further comprising: embedding said audio data in said second message, wherein said communicated second message additionally comprises said audio data”, see step 340 of Gravino which embeds a URL to the audio and see section [0031] of Gupte which explicitly teaches embedding the audio in a “.wav file”, in the message, as recited.  

Regarding claims 31, 40 and 45, which recite “further comprising: identifying a phone number of the second user; and communicating said second message to said second device using said phone number, said second device being a feature phone”, as Gravino teaches sending SMS messages to the second user, and as SMS messages are communicated via phone numbers, Gravino teaches identifying and communicating the message using phone numbers, as recited. 

Regarding claim 32, which recites “wherein said second message is a Short Message Service (SMS) message”, both Gravino and Gupte teach that the second message is an SMS message, as recited. 

Regarding claim 36, which recites “wherein said audio data is a voice message generated by a first user associated with said first device”, as described above in the rejection of claim 27, the audio in Gravino and Gupte is a voice message, as recited.


Claims 33-34, 41 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gravino, Gupte and Galacia as applied to claim 27 and further in view of U.S. Patent Pub. 2012/0063585 to Gravino (hereinafter Gravio ‘585).

Regarding claim 33, which recites “further comprising configuring a shortcut key corresponding to said second message, said shortcut key associated with said phone number”, as Gupte and Gravino do not explicitly mention shortcut keys, Gravino ‘585 is added. 

In an analogous art, Gravino ‘585 teaches a voice message system where SMS messages are received.  Section [0031] teaches that communications between mobile device may include phone calls, SMS text messages, and responses to these text based messages may include emails, texts and the use of shortcut keys, where shortcut keys may be associated with contacts/user’s, or email addresses, etc. 

Therefore, as the URL for delivering audio in Gravino/Gupte is equivalent to and/or similar to a shortcut key, and as Gravino ‘585 explicitly teaches the use and conventionality of using shortcut keys for contact addresses (“associated with said email identifier”), it would have been obvious to one of ordinary skill to modify and/or replace the embedded URL with a shortcut key, as is conventional and for reasons as in Gravino ‘585.    

Regarding claim 34, which recites “wherein said shortcut key enables access to said audio data”, as described above, see Gravino and see sections [0029] and [0034] to [0036] of Gupte, where the embedded phone number and/or URL (as modified by the shortcut key of Gravino ‘585) allows access to the stored voicemail audio data, as recited.  
Regarding claims 41 and 46, which recite “further comprising configuring a second shortcut key corresponding to said second message, said shortcut key associated with said phone number, and wherein said shortcut key enables access to said audio data”, as described above, the combination of references (i.e. modifying the embedded URL (as in Gravino/Gupte) with the shortcut key of Gravino ‘585, teaches and/or renders obvious the feature of a shortcut key.  Therefore, a second shortcut key is also a feature which would be an obvious modification based on the teachings of the applied references, as described above. 

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gravino, Gupte and Galacia as applied to claim 27 above, and further in view of either one of U.S. Patent Pub. 2010/0135472 to Watanabe or U.S. Patent Pub. 2009/0149167 to Patel. 

Regarding claim 35, which recites “wherein said converting is performed by an interactive voice response (IVR) unit”, as Gravino and Gupte do not explicitly teach using an IVR for the conversion, either one of Watanabe or Patel is added.

In an analogous art, Watanabe and Patel teach systems which send text messages to users indicating voicemails are present.  Watanabe and Patel also teach using IVRs which convert text to speech and vice versa.  See for example, section [0067] of Watanabe and sections [0410], [0414] and [0428] of Patel. 

Therefore, as Gravino/Gupte teach conversion of messages and as either one of Watanabe and Patel teach using IVRs for the message conversion, it would have been obvious to modify Gravino/Gupte to use IVRs, as they conventionally perform this function. 

Response to Arguments
Applicant’s arguments filed 10-12-22 have been fully considered but are not persuasive and/or moot in view of the new grounds of rejection.  It is first noted that Applicant’s amendments do not remedy the section 112 rejection. 
Regarding the points relating to the step of “conditionally communicating the first message based on the determination of the number of characters”, the Examiner points out that the “first message” defined in claim 27 is an “audio message” and is not a text message.  The audio of the first message is converted to text but this is not the first message per se.  Given this interpretation, when the audio message “call me” is converted to text (and is below the 160 character limit of SMS), the converted text “call me” is formed in an SMS message (which is the recited “second message”) in Gavino and a link to the first audio message is included in the second message.  
Therefore, Gavino’s inclusion of both the converted text (of the first message) and link to the first audio message into a single SMS message (when below the character limit) is “conditionally communicating the first message based on being below the character limit”, as recited.  Stated differently, if the condition that the conversion of the first audio message is less than 160 characters is met, transmit the converted first message text into the second message and include a link to the first audio message. This scenario meets the language of claim 27 and it is noted that the claim does not recite the scenario of “not meeting the condition”. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646